Mr. Justice Allen
delivered the opinion of the court.
*173This is a suit to establish a trust. The prayer of the complaint is that a decree be entered to the effect that an undivided three-eighths interest in and to certain mining property is being held in trust for plaintiffs by the holder of the legal title, and that such holder convey such interest to plaintiffs. , There was a judgment for defendants, and plaintiffs bring the cause to this court.
It is conceded that the evidence was conflicting. The principal contention of plaintiffs in error is to the effect that the court’s finding for the defendants was manifestly against the weight of the evidence. On review of the evidence, as set forth in the abstract, we cannot sustain this contention. It follows that the judgment must be, and it accordingly is, affirmed.
Mr. Chief Justice Teller and Mr. Justice Burke concur.